--------------------------------------------------------------------------------

Exhibit 10.6

English Translation of
Form of Non-disclosure and Non-competition Agreement

This Non-disclosure and Non-competition Agreement (“Agreement”) is entered on
March 11, 3010 by and between the following parties:

Shenzhen Junlong Cultural Communication Co., Ltd. (Company)

Registered Address:

Legal representative:

And

Party B: [name of employee]

ID No.:

Contact Information:

Whereas:

A.

The Employee acknowledges that due to his employment by the Company (including
training he receives from the Company from time to time), he may have full
access to the Confidential Information (as defined below), and be familiar with
the operation, business and outlooks of the Company and the clients, suppliers
and other persons that have business relationship with the Company.

    B.

The Employee acknowledges any unauthorized disclosure, use or disposal of the
Confidential Information during the employment or after the employment will have
negative impacts on the operations of the Company and will has irreparable loss
and injury to the Company;

    C.

The Employee agrees to maintain the confidentiality of such Confidential
Information and not to engage in any business compete with the Company or its
affiliated company according to the terms and conditions of this Agreement.

          After friendly discussions and negotiation, the parties have agreed to
the following terms and conditions with respect to the confidentiality and
non-competition:

I.

Definitions

          Unless otherwise required by the context of this Agreement, the
following terms used in this Agreement shall have the meanings set forth below:

1

--------------------------------------------------------------------------------


  a.

“Confidential Information” shall mean any information of the Company or its
Affiliates which is transferred or contained in any form related to the product,
service, operation, confidential methods, training materials, plans or
projections, financial information, proprietary mechanism and knowledge, system,
techniques, formula, and current and prospective customer list and information,
manual, training materials, plan or projections, financial information,
proprietary knowledge, design rights, business secrets, business opportunity.

        b.

“Competing Business” shall mean (1) business currently conducted or planned by
the Company or any of its Affiliates; and (2) any other business that is same as
or similar to, and which competes with the business of the Company or any of its
Affiliates.

        c.

“Competitor” shall mean any individual, corporation, partnership, joint venture,
sole proprietary and other entities that engage in the Competing Business.

        d.

“Territory” shall mean any geographic area where the Company or its Affiliates
is or plans to conduct its business;

        e.

“Period” shall mean the period of the employment of the Employer by the Company
and one year from the termination of the employment;

        f.

“Affiliate” shall mean any other affiliate that controls the Company, controlled
by the Company or under common control with the Company.


II.

Confidentiality

      A.

The Employee undertakes that during his or her employment hereunder he or she
will maintain the strictest confidentiality of the Confidential Information of
the Company and will return to the Employer all Confidential Information and
copies thereof.

      B.

The Employee undertakes that during the Period, he or she will not (a) disclose
Confidential Information, whole or in part, to other employees of the Company or
its Affiliates whose work does not involve Confidential Information; (b) to any
Competitor; (c) to any other individual or entities other than for the interest
of the Company, unless the disclosure is required by law, under which
circumstance the disclosure shall be made strictly to the extent required.

      III.

Non-Competition

      A.

The Employee undertakes, that during the Period and within the Territory, she or
he will not (a) invest or participate in the Competition Business, or establish
any business which engages in the Competition Business; and (b) provide service
to or disclose any Confidential Information to the Competition on behalf of him
or herself or any third party as principal, licensor, licensee, principal,
agent, employee, independent contractor, partner, lessor, shareholder, director
or executive or otherwise.

2

--------------------------------------------------------------------------------


  B.

The Employee undertakes that, during the Period, he or she will not, directly or
indirectly, solicit, induce, encourage or otherwise any officer or employee of
the Company or its Affiliates to terminate their employment relationship with
the Company or such Affiliate, or any customer, supplier, licensee, licensor
other person or entity that have actual or potential business with the Company
or the Affiliates to terminate or otherwise change the business relation with
the Company or such Affiliate.

        C.

The Employee undertakes that she or he has not entered into, and will not enter
into, any oral or written agreement in conflict with the terms of this
Agreement.


IV.

Consideration

      A.

The Employee acknowledges that remuneration and other compensation and benefit
that the Employee will received from the company from time to time constitute
the entire consideration for her or his covenants in Section II and Section III
of this Agreement.

      V.

Performance

      A.

The parties agree to perform this Agreement to the greatest extent permitted by
law. If any portion of this Agreement that is held to be void, invalid or
unenforceable, neither the validity nor the enforceability of the remaining
provisions thereof shall thereby be affected.

      VI.

Fairness

      A.

The parties agree that the covenants contained in Section II and Section III of
this Agreement are fair and reasonable with regard to scope and nature and is
reasonably required by the Company to protect of business.

      VII.

Liability for Breach

      A.

The Employee recognizes that any breach of this Agreement shall cause
irreparable loss to the Company and/or the Affiliates which may not be
sufficiently compensated in money obtained through litigation. The Employee
agrees that the Company and/or the Affiliates are entitled to prevent the breach
of the Contract through interim restraining order, forbidding order, specific
performance of the Contract, and other remedies. However, this article shall not
be constructed as waiver by the Company and/or the Affiliates of rights for
compensation or other remedies.

      VIII.

Revision and Assignment of Contract

      A.

The contract shall constitute the complete agreement and understanding of the
subject of the Contract between both parties. The Contract shall not be revised,
supplemented, or assigned without written consent by both parties.

      B.

The Employee shall not assign the obligation or interest under or arising from
the Contract.

3

--------------------------------------------------------------------------------


IX.

Governing Law and Dispute Resolution

      A.

The contract shall be governed and constructed under the law of the People’s
Republic of China.

      B.

Both parties shall resolve the disputes arising from or in connection with the
Contract through amicable negotiation. If the negotiation fails, the disputes
shall be submitted to China International Economic and Trade Arbitration
Commission through arbitration according to its rules and procedures in
[Beijing/Shanghai]. During the arbitration, both parties shall take every
possibility to continue performance of the remaining part of Contract which is
outside the dispute.

      X.

Duplicate

     

The contract shall be signed in two duplicates. Each of the parties holds one
with equal effectiveness.

IN WITNESS WHEREOF, Both parties shall execute the Contract as of the date first
set forth above.

Company Chop: ________________________

Authorized Representative: ________________

Employee: _____________________________

ID Number: ____________________________

Domicile: ______________________________


4

--------------------------------------------------------------------------------